Citation Nr: 1543484	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  08-29 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a skin disability, including dry skin dermatitis, chloracne, and seborrheic keratosis. 

2. Entitlement to service connection for a traumatic brain injury. 

3. Entitlement to an effective date earlier than April 26, 2004 for the grant of service connection for posttraumatic stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from October 1969 to August 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2004, December 2002, and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board remanded the service connection claim for a skin disability and the issue of entitlement to an earlier effective date for the grant of service connection for PTSD in February 2011.  

In an August 2015 written statement, the Veteran stated that he was withdrawing all power of attorney regarding his VA claims.  Accordingly, the Board finds that there is currently no representative of record. 


FINDING OF FACT

The Veteran clearly expressed his wish to withdraw all issues on appeal in a May 2015 written statement that includes his name and claim number. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal are satisfied.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A May 2015 written statement submitted on the Veteran's behalf by his representative then of record reflects his wish to withdraw "all his appeals."  The written statement includes his name and claim number and clearly expresses his wish to withdraw all issues currently on appeal before the Board.  Accordingly, the criteria for withdrawal of an appeal are satisfied.  See 38 C.F.R. § 20.204.  

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that was appealed.  Accordingly, all issues on appeal, as listed on the cover sheet, are dismissed.  See 38 U.S.C.A. § 7105(d). 


ORDER

Entitlement to service connection for a skin disability, including dry skin dermatitis, chloracne, and seborrheic keratosis is dismissed.  

Entitlement to service connection for a traumatic brain injury is dismissed. 

Entitlement to an effective date earlier than April 26, 2004 for the grant of service connection for posttraumatic stress disorder (PTSD) is dismissed. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


